DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/15/2020 and 01/18/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 3, and 6-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Douke et al. (US 2015/0372263 A1, as cited in the 3rd party IDS).

Regarding claim 1, Douke discloses a battery packaging material (Fig. 1 and/or Fig. 2) comprising:
a protective layer (sealant layer 4); and
a layer structure disposed on the protective layer and comprising one layer or two or more layers (adhesive layer 5, metal layer 3, adhesive layer 2, base material layer 1),
wherein the protective layer comprises an adhesive polymer compound comprising following formula 1 (In formula 1, Ar represents a benzene ring, each of A and B represents a hydrocarbon group whose carbon number is 2 to 9, -A- represents -(CH2)a- (a is an integer of 2 or more and 9 or less), and -B- represents -(CH2)b- (b is an integer of 2 or more and 9 or less)) (Douke [105-0107] resin that forms the sealant layer is not particularly limited and includes examples of acid-modified polyolefins, polyester resins and fluorine based resins; Ar= terephthalate, A= ethylene or butylene, B=adipate, decane dicarboxylate, sebacate). 


Regarding claim 3, Douke teaches all the claim limitations of claim 1 above. Douke further teaches wherein, in the formula 1, -A- represents at least any one of - (CH2)2-and -(CH2)4-, and -B- represents -(CH2)4- (Douke [0105-0107] specific examples of the polyester resin include polyethylene terephthalate, polybutylene terephthalate… polyethylene isophthalate… polyethylene (terephthalate/isophthalate) … polyethylene (terephthalate/adipate) which would read on the claimed structure with polyethylene, polybutylene and also adipate within the structure above).


Regarding claim 6, Douke teaches all the claim limitations of claim 1 above. Douke further teaches wherein the layer structure comprises a metal layer (Douke [0009] metal layer 3).

Regarding claim 7, Douke teaches all the claim limitations of claim 6 above. Douke further teaches wherein the metal layer comprises aluminum (Douke [0017] metal layer is aluminum foil).

Regarding claim 8, Douke teaches all the claim limitations of claim 6 above. Douke further teaches wherein a surface of the metal layer is treated by chrome (Douke [0098] both sides of the metal layer are subjected to a chemical conversion chromate treatment using a chromic acid compound; this treatment of chromic acid would read on the limitation of the metal layer being treated by chrome).

Regarding claim 9, Douke teaches all the claim limitations of claim 6 above. Douke further teaches wherein the metal layer is in contact with the protective layer (Douke Figure 4, metal layer 3 is in contact with sealant layer 4).

Regarding claim 10, Douke teaches all the claim limitations of claim 6 above. Douke further teaches wherein the layer structure further comprises a first adhesive layer disposed on the metal layer and a first polymer layer disposed on the first adhesive layer (Douke [0011, 0070] adhesive layer 2 between the base material layer 1 and the metal layer 3; [0081] the base material can include polyesters, polyamides etc.…; [0083] polyamide include nylons).

Regarding claim 11, Douke teaches all the claim limitations of claim 10 above. Douke further teaches wherein the first polymer layer comprises nylon (Douke [0081-0083] base material 1 can include polyesters, polyamides etc.; [0083] polyamides include nylons).

Regarding claim 12, Douke teaches all the claim limitations of claim 10 above. Douke further teaches wherein the layer structure further comprises a second adhesive layer disposed on the first polymer layer and a second polymer layer disposed on the second adhesive layer (Douke [0086] base material can be laminated with at least one of the resin films and a coating which is made of a different material in order to improve pinhole resistance and insulation, specific examples include a multilayered structure of the polyester film and a nylon laminated film and maybe be bonded with the use of an adhesive; multiple layers of the polymer layer and adhesive layer can be used).

Regarding claim 13, Douke teaches all the claim limitations of claim 12 above. Douke further teaches wherein the second polymer layer comprises PET (Douke [0086] polyethylene terephthalate for the base layer 2 being made of a polyester).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Douke et al. (US 2015/0372263 A1- as cited in the 3rd party IDS) in view of Maeda (WO 2014068986 A1).

Regarding claim 2, Douke teaches all the claim limitations of claim 1 above. Douke further teaches wherein the battery packaging material can contain terephthalate and isophthalate which corresponds to the structures of claim 2, however, fails to teach wherein these materials are combined in a single embodiment and with a ratio of 
    PNG
    media_image1.png
    50
    143
    media_image1.png
    Greyscale
 is 1:1-10:1 in the formula 1 (Douke [0105-107]). 

Maeda discloses a polyurethane adhesive used as a packaging material for a battery. Maeda teaches an adhesive is made by mixing equal amounts of the isophthalic acid and the terephthalic acid as shown by synthesis example 2 (Maeda [0046-0047]). Maeda teaches a polymer adhesive having equal amounts of the isophthalic acid and terephthalic acid correlating to the structures of claim 2.
Therefore, it would have been obvious to a skilled artisan before the effective filing date to substitute the adhesive as taught by Maeda for the sealant of Douke as this is a simple substitution of one adhesive for another. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claims 4 and 5, Douke teaches all the claim limitations of claim 1 above. Douke further teaches specific examples of the polyester resin are listed and Douke teaches where the polyester resins may be used alone or in combination of two or more (Douke [0105-0107]). Douke fails to teach wherein the molecular weight of the portion corresponding to formula 3 is 1,000-10,000 and wherein the molecular weight of the adhesive polymer is 100,000-200,000.
Maeda discloses a polyurethane adhesive used as a packing material for a battery. Maeda teaches wherein the molecular weight of the polyester polyols of the adhesion layer is between 5,000 to 100,000 (Maeda [0022]). Maeda teaches this range for the adhesive layer including the polyols such that the adhesive has the proper curing if the molecular weight is too low and want to avoid the solubility in the diluting solvent from becoming poor is the molecular weight is too large. Therefore, the range of the instant application is an appropriate molecular weight with that of Maeda.
Therefore, it would have been obvious to a skilled artisan before the effective filing date for a skilled artisan to adjust the total amount of the molecular weight of the sealing layer. Adjusting the molecular weights is a result effective variable to achieve an optimal adhesive layer as Maeda teaches that different molecular weights can cause the adhesion layer to become misaligned if too low or have a poor coatability if the molecular weight is too high.



Claims 14, 16, and 19-32 are rejected under 35 U.S.C. 103 as being unpatentable over Douke et al. (US 2015/0372263 A1- as cited in the 3rd party IDS) in view of Mitsutaka (JP 6323598 B2, as cited in the 3rd party IDS).

Regarding claim 14, Douke discloses a battery packaging material comprising:
a protective layer (Douke [0009] battery packaging material includes a laminate including a base material layer, a metal layer and a sealant layer wherein the sealant layer is being read as the protective layer); and
a layer structure disposed on the protective layer and comprising one layer or two or more layers (Douke [0009] battery packaging material includes a laminate including a base material layer, a metal layer and a sealant layer),
wherein the protective layer is formed of an adhesive resin composition, the adhesive resin composition comprises polypropylene (Douke [0111] polyolefins such as polypropylene), modified polypropylene (Douke [0105-0107] and [0055] acid modified polyolefins that is a polypropylene based resin), rubber (Douke [0112] polyolefins having properties as elastomers… polyolefin based elastomers and further polypropylene based elastomers; rubber is an elastomer; [0294] rubber in the sealant layer 4), and an adhesive polymer compound comprising following formula 1 (In formula 1, Ar represents a benzene ring, each of A and B represents a hydrocarbon group whose carbon number is 2 to 9, -A- represents -(CH2)a- (a is an integer of 2 or more and 9 or less), and -B- represents -(CH2)b- (b is an integer of 2 or more and 9 or less)) (Douke [105-0107] resin that forms the sealant layer is not particularly limited and includes examples of acid-modified polyolefins, polyester resins and fluorine based resins; Ar= terephthalate, A= ethylene or butylene, B=adipate, decane dicarboxylate, sebacate). Douke teaches wherein the sealant layer can contain a plurality of components and is not particularly limited as long the effect of the sealant layer is not hindered (Douke [0294]; see Example 3).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to combine the polyester resin, the polyolefin, and the acid-modified polyolefin in a single sealant layer as all of these layers are taught to be able to use as the sealant layer and are equivalents. See MPEP §2144.06.
Douke further teaches of polyolefin elastomers and rubber that is used in the sealant layer that increases the adhesive strength of the adhesive (Douke [0112 and [0294]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to further add the rubber elastomer material into the sealant layer as rubber elastomer will increase the adhesion of the sealing layer.
Douke fails to teach wherein the sealant layer contains a petroleum resin.
Mitsutaka discloses a functional resin layer transfer film that can be used as a packaging film for a battery (Mitsutaka [0099]). Therefore, Mitsutaka is analogous with Douke as both are related to a packaging film that can seal a battery. Mitsutaka teaches wherein the functional resin transfer film is a laminated film and the functional resin contains two layers (Mitsutaka [0013]), the first layer, layer A, being made of an olefin resin (Mitsutaka [0014-0018], and the second layer, layer B, containing a polypropylene based resin and further including a petroleum resin ([0061-0062] C5 or C9 petroleum resins are used). The petroleum resin is preferable to include in the B layer to enhance the interlayer adhesion between layer A and layer B (Mitsutaka [0062]).
	Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate a petroleum resin as taught by Mitsutaka in the sealant layer of Douke as the addition of the petroleum resin would enhance the adhesion of the sealant layer that would improve the sealing ability of the packaging material for the battery casing.


Regarding claim 16, modified Douke teaches all the claim limitations of claim 14 above. Douke further teaches wherein, in the formula 1, -A- represents at least any one of - (CH2)2-and -(CH2)4-, and -B- represents (CH2)4- (Douke [0105-0107] specific examples of the polyester resin include polyethylene terephthalate, polybutylene terephthalate… polyethylene isophthalate… polyethylene (terephthalate/isophthalate) … polyethylene (terephthalate/adipate) which would read on the claimed structure with polyethylene, polybutylene and also adipate within the structure above).


Regarding claim 19, modified Douke teaches all the claim limitations of claim 14 above. Douke further teaches wherein the polyolefin/acid-modified polyolefin/ polyester, relating to the polypropylene and acid-modified polypropylene and adhesive polymer, can make up the sealant layer at 10-95 % by mass (Douke [0109]). Additionally, Douke teaches wherein the rubber, relating to the polypropylene based elastomer, can make up 5-70% by mass the sealant layer (Douke [0135]). Mitsutaka further teaches wherein the petroleum resin is provided 0.1-15% by mass such that the proper adhesion can be obtained (Mitsutaka [0065]). If the mass of the petroleum resin in the B layer is less than 0.1%, the interphase adhesion is insufficient; if the mass of the petroleum resin in the B layer is greater than 15, the laminated film may become brittle or the releasability may be insufficient (Mitsutaka [0065]). 
It would have been obvious before the effective filing date to have the proportions be as claimed to optimize the sealant layer of the battery. Optimizing the concentration of each component within the battery would result in a better sealing ability of the sealant layer. It has been held that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is critical evidence indicating such concentration is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP §2144.05.


Regarding claim 20, modified Douke teaches all the claim limitations of claim 14. Mitsutaka further teaches wherein a proper amount of a flame retardant can be added to a laminated film (Mitsutaka [0138]), however, fails to teach the claimed amount of the flame retardant.
While it appears that Mitsutaka fails to teach a specific amount of the flame retardant, Mitsutaka teaches the use of a “proper amount” of the flame retardant. Therefore, it would have been obvious to a skilled artisan to adjust the concentration of the flame retardant to whatever level is deemed necessary by a skilled artisan to provide the benefit of being flame retardant to the sealing layer of Douke. It has been held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is critical evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 21, modified Douke teaches all the claim limitations of claim 14 above. Douke further teaches wherein the sealant layer has a melt flow rate of 1.5-25g/10 minutes at 230 °C (Douke [0117]). While Douke does not teach the melt flow rate for each individual component of the sealant layer, rather, teaches the melt flow rate of the sealant layer as a whole, it is deemed that the sealant layer would possess each of the individual components and their melt index. Each component contributes to the overall melt flow rate. Therefore, it would have been obvious to a skilled artisan to optimize each constituent in the aggregate to get the desired overall melt flow rate as taught by Douke. See MPEP § 2112- 2112.02.


Regarding claim 22, modified Douke teaches all the claim limitations of claim 14 above. Douke further teaches wherein the modified polypropylene is formed by a graft of a maleic acid onto polypropylene (Douke [0106] acid modified polyolefin is a polymer modified by graft-polymerizing a polyolefin with an unsaturated carboxylic acid such as maleic acid).

Regarding claim 23, modified Douke teaches all the claim limitations of claim 14 above. Douke further teaches examples of the polypropylene-based elastomer including a polymer containing propylene and one or more types of α-olefins having 2 to 20 carbon atoms as constituent monomers, and can be used alone or in combination (Douke [0112] ethylene propylene rubber is possible and other possibilities within the same scope). 

Regarding claim 24, modified Douke teaches all the claim limitations of claim 14 above. Mitsutaka further teaches wherein the petroleum resin is a C5 or C9 petroleum resin (Mitsutaka [0062]).

Regarding claim 25, modified Douke teaches all the claim limitations of claim 14 above. Douke further teaches wherein the layer structure comprises a metal layer (Douke [0009] metal layer 3).

Regarding claim 26, modified Douke teaches all the claim limitations of claim 25 above. Douke further teaches wherein the metal layer comprises aluminum (Douke [0017] metal layer is aluminum foil).

Regarding claim 27, modified Douke teaches all the claim limitations of claim 25 above. Douke further teaches wherein a surface of the metal layer is treated by chrome (Douke [0098] both sides of the metal layer are subjected to a chemical conversion chromate treatment using a chromic acid compound; this treatment of chromic acid would read on the limitation of the metal layer being treated by chrome).

Regarding claim 28, modified Douke teaches all the claim limitations of claim 25 above. Douke further teaches wherein the metal layer is in contact with the protective layer (Douke Figure 4, sealing layer 4 and metal layer 3).

Regarding claim 29, modified Douke teaches all the claim limitations of claim 25 above. Douke further teaches wherein the layer structure further comprises a first adhesive layer disposed on the metal layer and a first polymer layer disposed on the first adhesive layer (Douke [0011] adhesive layer between the case material and the metal layer; [0081] the base material can include polyesters, polyamides etc.…; [0083] polyamide include nylons).

Regarding claim 30, modified Douke teaches all the claim limitations of claim 29 above. Douke further teaches wherein the first polymer layer comprises nylon (Douke [0081-0083] base material 1 can include polyesters, polyamides etc.; [0083] polyamides include nylons).

Regarding claim 31, modified Douke teaches all the claim limitations of claim 29 above. Douke further teaches wherein the layer structure further comprises a second adhesive layer disposed on the first polymer layer and a second polymer layer disposed on the second adhesive layer (Douke [0086] base material can be laminated with at least one of the resin films and a coating which is made of a different materials in order to improve pinhole resistance and insulation, specific examples include a multilayered structure of the polyester film and a nylon laminated film and maybe be bonded with the use of an adhesive; multiple layers of the polymer layer and adhesive layer can be used).

Regarding claim 32, modified Douke teaches all the claim limitations of claim 31 above. Douke further teaches wherein the second polymer layer comprises PET (Douke [0082] polyethylene terephthalate for the base layer 2 being made of a polyester).
Claims 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Douke et al. (US 2015/0372263 A1- as cited in the 3rd party IDS) and Mitsutaka (JP 6323598 B2, as cited in the 3rd party IDS) as applied to claim 14 above, and further in view of in view of Maeda (WO 2014068986 A1).

Regarding claim 15,modified Douke teaches all the claim limitations of claim 14 above. Douke further teaches wherein the battery packaging material can contain terephthalate and isophthalate which corresponds to the structures of claim 15, however, fails to teach wherein these materials are combined in a single embodiment and with a ratio of 
    PNG
    media_image1.png
    50
    143
    media_image1.png
    Greyscale
 is 1:1-10:1 in the formula 1 (Douke [0105-107]). 

Maeda discloses a polyurethane adhesive used as a packaging material for a battery. Maeda teaches an adhesive is made by mixing equal amounts of the isophthalic acid and the terephthalic acid as shown by synthesis example 2 (Maeda [0046-0047]). Maeda teaches a polymer adhesive having equal amounts of the isophthalic acid and terephthalic acid correlating to the structures of claim 2.
Therefore, it would have been obvious to a skilled artisan before the effective filing date to substitute the adhesive as taught by Maeda for the sealant of Douke as this is a simple substitution of one adhesive for another. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claims 17 and 18, Douke teaches all the claim limitations of claim 14 above. Douke further teaches specific examples of the polyester resin are listed and Douke teaches where the polyester resins may be used alone or in combination of two or more (Douke [0105-0107]). Douke fails to teach wherein the molecular weight of the portion corresponding to formula 3 is 1,000-10,000 and wherein the molecular weight of the adhesive polymer is 100,000-200,000.
Maeda discloses a polyurethane adhesive used as a packing material for a battery. Maeda teaches wherein the molecular weight of the polyester polyols of the adhesion layer is between 5,000 to 100,000 (Maeda [0022]). Maeda teaches this range for the adhesive layer including the polyols such that the adhesive has the proper curing if the molecular weight is too low and want to avoid the solubility in the diluting solvent from becoming poor is the molecular weight is too large. Therefore, the range of the instant application is an appropriate molecular weight with that of Maeda.
Therefore, it would have been obvious to a skilled artisan before the effective filing date for a skilled artisan to adjust the total amount of the molecular weight of the sealing layer. Adjusting the molecular weights is a result effective variable to achieve an optimal adhesive layer as Maeda teaches that different molecular weights can cause the adhesion layer to become misaligned if too low or have a poor coatability if the molecular weight is too high.



 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yokota JP 2016072212 A; Yokota has the same Assignee as the Primary reference Douke and provides a very similar description with a few minor changes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                    
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721